Exhibit 10.52

2003 Supplemental Stock Option Plan

Tod Nielsen

BORLAND SOFTWARE CORPORATION

STOCK OPTION AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of promoting the interests of
the Corporation, by providing eligible persons who are entering into employment
with the Corporation with the opportunity to acquire a proprietary interest in
the Corporation as an incentive for them to enter into such Service.

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, a Non-Statutory Option to purchase up to the number of Option Shares
specified in the Grant Notice. Each vested and exercisable Option Share shall be
purchasable from time to time during the option term specified in Paragraph 2
below at the Exercise Price.

2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 7.

3. Limited Transferability.

(a) This option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, Optionee may
designate one or more persons as the beneficiary or beneficiaries of this
option, and this option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding this option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this option may, pursuant to Paragraph 5, be exercised following
Optionee’s death.

(b) Notwithstanding Paragraph 3(a) above, this option may be assigned in whole
or in part during Optionee’s lifetime to one or more members of Optionee’s
family or to a trust established for the exclusive benefit of one or more such
family members or to Optionee’s former spouse, to the extent such assignment is
in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion shall be exercisable



--------------------------------------------------------------------------------

2003 Supplemental Stock Option Plan

Tod Nielsen

only by the person or persons who acquire a proprietary interest in the option
pursuant to such assignment. The terms applicable to the assigned portion shall
be the same as those in effect for this option immediately prior to such
assignment.

4. Dates of Vesting and Exercise. This option shall become vested and
exercisable for the Option Shares in one or more installments as specified in
the Grant Notice. As the option becomes vested and exercisable for such
installments, those installments shall accumulate, and the option shall remain
vested and exercisable for the accumulated installments until the Expiration
Date or sooner termination of the option term under Paragraph 5 or 7.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding and exercisable) prior
to the Expiration Date should any of the following provisions become applicable:

(a) Should Optionee cease to remain in Service for any reason (other than death,
Permanent Disability or Misconduct) while this option is outstanding, then
Optionee (or any person or persons to whom this option is transferred pursuant
to a permitted transfer under Paragraph 3) shall have a period of fifteen
(15) months (commencing with the date of such cessation of Service) during which
to exercise this option. In the event the Optionee is precluded by federal or
state securities laws from selling the shares of Common Stock at the time
subject to this option during such fifteen (15) month period, such period shall
automatically be extended so that it ends thirty (30) days after such federal or
state securities law prohibitions on the sale of the Shares lapses. Under no
circumstances, however, shall this option be exercisable at any time after the
Expiration Date.

(b) Should Optionee die while this option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or the laws of inheritance following
Optionee’s death or to whom the option is transferred during Optionee’s lifetime
pursuant to a permitted transfer under Paragraph 3 shall have the right to
exercise this option. However, if Optionee dies while holding this option and
has an effective beneficiary designation in effect for this option at the time
of his or her death, then the designated beneficiary or beneficiaries shall have
the exclusive right to exercise this option following Optionee’s death. Any such
right to exercise this option shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twenty-four
(24) month period measured from the date of Optionee’s death or (ii) the
Expiration Date.

(c) Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then Optionee (or any person or persons to whom this
option is transferred pursuant to a permitted transfer under Paragraph 3) shall
have a period of twenty-four (24) months (commencing with the date of such
cessation of Service) during which to exercise this option. In no event shall
this option be exercisable at any time after the Expiration Date.

(d) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in any Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.



--------------------------------------------------------------------------------

2003 Supplemental Stock Option Plan

Tod Nielsen

(e) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which the option is vested and exercisable at the time of Optionee’s cessation
of Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any vested or exercisable Option Shares for which the option has
not been exercised. However, this option shall, immediately upon Optionee’s
cessation of Service for any reason, terminate and cease to be outstanding with
respect to any Option Shares for which this option is not otherwise at that time
vested or exercisable.

6. Authorized Leave of Absence. The following provisions shall apply upon the
Optionee’s commencement of an authorized leave of absence:

(a) The Optionee shall, for purposes of the exercise schedule set forth in the
Grant Notice, receive Service credit for the first six (6) months of such
authorized leave or for the entire period of the leave if such leave is less
than six (6) months.

(b) If the authorized leave of absence exceeds six (6) months, then no further
Service credit shall be given after the first six (6) months of such leave, and
the exercise schedule in effect under the Grant Notice shall be frozen at the
end of that six (6) month period. Accordingly, this option shall not become
exercisable for any additional installments of the Option Shares during the
remainder of the Optionee’s authorized leave.

(c) Upon the Optionee’s return to active Employee status following an authorized
leave in excess of six (6) months, Service credit shall resume for each period
of Service subsequently completed by Optionee, and such Service credit shall,
for purposes of the exercise schedule in effect under the Grant Notice, be added
to (i) the Service credited to the Optionee prior to the start of the authorized
leave and (ii) any Service credit the Optionee received for such leave pursuant
to paragraph 6(a) above. In no event, however, shall any Service credit be given
for the period of such leave beyond the initial six (6) months of that leave or
beyond the date of the Optionee’s actual cessation of Service.

(d) In no event shall this option become exercisable for any additional Option
Shares or otherwise remain outstanding if Optionee does not resume Employee
status prior to the Expiration Date of the option term.

7. Change in Control.

(a) This option, to the extent outstanding at the time of a Change in Control,
shall be assumed or substituted for by the successor corporation (or the parent
thereof) or may otherwise be continued in full force and effect pursuant to the
express terms of the Change in Control transaction. Upon the consummation of
such Change in Control, this option shall terminate and cease to be outstanding,
except to the extent so assumed, substituted for or otherwise continued in
effect. No portion of this option shall vest or become exercisable on an
accelerated basis in connection with such Change in Control, except to the
extent otherwise provided in any Special Acceleration Addendum attached to this
Agreement.



--------------------------------------------------------------------------------

2003 Supplemental Stock Option Plan

Tod Nielsen

(b) If this option is assumed or substituted for in connection with a Change in
Control or otherwise continued in effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to Optionee in
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control, and appropriate adjustments shall also be made
to the Exercise Price, provided the aggregate Exercise Price shall remain the
same. To the extent the actual holders of the Corporation’s outstanding Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control, the successor corporation may, in connection with the
assumption of this option, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control.

(c) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

8. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

9. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

10. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation;



--------------------------------------------------------------------------------

2003 Supplemental Stock Option Plan

Tod Nielsen

(B) shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or

(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on the
settlement date in order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax withholding requirements applicable to the option exercise.

(b) As soon as practical after the Exercise Date, the Corporation shall directs
its transfer agent to issue to or on behalf of Optionee (or any other person or
persons exercising this option) a certificate for the purchased Option Shares,
with the appropriate legends affixed thereto.

(c) In no event may this option be exercised for any fractional shares.

11. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.



--------------------------------------------------------------------------------

2003 Supplemental Stock Option Plan

Tod Nielsen

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use reasonable efforts to obtain all such approvals.

12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 7, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

13. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in either written or electronic
format and delivered to the Stock Administrator of the Corporation at its
principal corporate offices. Any notice required to be given or delivered to
Optionee shall be in writing and addressed to Optionee at the address indicated
below Optionee’s signature line on the Grant Notice. All notices shall be deemed
effective upon personal or electronic delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

14. Mandatory Arbitration. Any dispute or controversy arising out of, relating
to or otherwise connected with this Agreement or the option evidenced hereby or
the validity, construction, performance or termination of this Agreement shall
be settled by binding arbitration to be held in the county in which the Optionee
is (or has most recently been) employed by the Corporation (or any Parent or
Subsidiary) at the time of such arbitration. The arbitration proceedings shall
be governed by (i) the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association and (ii) U.S. federal
arbitration law, without reference to any state arbitration law. The arbitrator
shall apply the laws of the State of California to the merits of any dispute or
claim, without resort to that state’s conflicts-of-laws rules. The decision of
the arbitrator shall be final, conclusive and binding on the parties to the
arbitration and shall be in lieu of the rights those parties may otherwise have
to a jury trial; provided, however, that such decision shall be subject to
correction, confirmation or vacation in accordance with the provisions and
standards of applicable law governing the judicial review of arbitration awards.
Judgment shall be entered on the arbitrator’s decision in any court having
jurisdiction over the subject matter of such dispute or controversy. The
arbitrator shall be authorized to award any or all remedies that the parties
would be entitled to seek in court of law. The Corporation shall pay all
arbitration fees in excess of the amount of court fees that would be required if
the dispute were decided in a court of law or equity.

15. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the



--------------------------------------------------------------------------------

2003 Supplemental Stock Option Plan

Tod Nielsen

Plan. All decisions of the Plan Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this option.

16. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
regard to the conflict-of-laws rules thereof or of any other jurisdiction.

17. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.



--------------------------------------------------------------------------------

EXHIBIT I – FORM OF NOTICE OF EXERCISE

BORLAND SOFTWARE CORPORATION

NOTICE OF EXERCISE

CASH PURCHASE

 

Name:  ______________________________________________________________________   
 
Address:    ___________________________________________________________________
    
  ___________________________________________________________________________   
 

 

Telephone:     Home:  _____________________  

Business:  __________________________

     E-Mail Address:  _________________________  

Social Security Number: ____________________

 

Plan

   Option No.    Grant Date    NQ or ISO?   

(1)

Option Price
Per Share

  

(2)

Number of
Shares to be
Exercised

  

(3)

Total Option
Price

(1)x(2) = (3)

            $       $               $       $               $       $           
   $       $               $       $                                       Total
      $                          

Note: Applicable taxes will be due on exercises of NQ stock options (in addition
to exercise price).

Deliver Shares as follows (check one):

 

¨ E*Trade Securities, Inc.

DTC #0385

Account #                             

**Please note shares will not be delivered without an account number listed

 

¨ Deliver stock certificate to address listed above

Pursuant to the terms of the stock option(s) granted to me as identified above,
I hereby elect to purchase the number of vested shares of common stock of
Borland Software Corporation (“Borland”), at the option price specified above.
Concurrently with the delivery of this Exercise Notice, I shall hereby pay the
full purchase price of the shares exercised, plus any necessary taxes, to
Borland in accordance with the provisions of my agreement with the Corporation
(or other documents) evidencing the Option and shall deliver whatever additional
documents may be required by such agreement as a condition for exercise. I
UNDERSTAND THAT THE AFOREMENTIONED AUTHORIZATIONS MAY NOT BE REVOKED.

 

OPTIONEE’S SIGNATURE:  ____________________________________________   
DATE:  _________________

Complete and fax this form to Stock Admin at 831-431-4792. Stock Admin will
contact you with the total amount due (including any necessary taxes). This
document should be completed after reviewing the Stock Option Exercise
Instructions available on the InSite Home Page at: http://insite.borland.com/

 

A-1



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Stock Option Agreement.

B. Board shall mean the Corporation’s Board of Directors.

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) there is consummated a merger, consolidation or other reorganization, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation
other than a sale or disposition by the Corporation of all or substantially all
of the Corporation’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale, or

(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

 

A-2



--------------------------------------------------------------------------------

D. Code shall mean the Internal Revenue Code of 1986, as amended.

E. Common Stock shall mean shares of the Corporation’s common stock.

F. Corporation shall mean Borland Software Corporation, a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Borland Software Corporation which shall by appropriate action
adopt the Plan.

G. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

H. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.

I. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.

J. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be deemed equal to the last sale price per
share of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers on the Nasdaq National Market and
published in The Wall Street Journal. If there is no reported sale of the Common
Stock on the date in question, then the Fair Market Value shall be the last sale
price on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be deemed equal to the last sale price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no reported sale of the Common
Stock on the date in question, then the Fair Market Value shall be the last sale
price on the last preceding date for which such quotation exists.

L. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

A-3



--------------------------------------------------------------------------------

M. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

N. Misconduct means (i) Optionee’s willful and continued failure to perform the
duties and responsibilities of his position that is not corrected within a
thirty (30) day correction period that begins upon delivery to the Optionee of a
written demand for performance from the Board that describes the basis for the
Board’s belief that Optionee has not substantially performed his duties;
(ii) any act of personal dishonesty taken by the Optionee in connection with his
responsibilities as an employee of the Corporation with the intention that such
may result in substantial personal enrichment of the Optionee; (iii) the
Optionee’s conviction of, or plea of nolo contendre to, a felony that the
Corporation reasonably believes has had or will have a material detrimental
effect on the Corporation’s reputation or business, or (iv) the Optionee
materially breaching the Optionee’s Employee Confidentiality and Assignment of
Inventions Agreement, which breach is (if capable of cure) not cured within
thirty (30) days after the Corporation delivers written notice to the Optionee
of the breach.

O. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

P. Notice of Exercise shall mean the notice of exercise in the form attached
hereto as Exhibit I.

Q. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

R. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

S. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

T. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more.

U. Plan shall mean the Corporation’s 2003 Supplemental Stock Option Plan.

V. Plan Administrator shall mean either the compensation committee of the Board
or a majority of the independent directors of the Board acting in its capacity
as administrator of the Plan.

 

A-4



--------------------------------------------------------------------------------

W. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. Service
shall not be deemed to cease during a period of military leave, sick leave or
other leave approved by the Corporation.

X. Special Acceleration Addendum shall mean any amendment or addendum entered
into simultaneously with this Agreement which provides for special acceleration
provisions in the event of a Change in Control or Hostile Take-Over.

Y. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

Z. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-5